

Exhibit 10.4

GUARANTY
 
GUARANTY (the “Guaranty”), dated as of February 11, 2008, by Gregory Gold
Producers, Incorporated, a Colorado corporation, with an address of 900 IDS
Center, 80 South Eighth Street, Minneapolis, Minnesota 55402 (a “Guarantor”, and
collectively with any other party executing this Guaranty, the “Guarantors”), in
favor of Platinum Long Term Growth V, LLC, a Delaware limited liability company,
with an office at 152 West 57th Street, 54th Floor, New York, NY 10019 (the
“Secured Party”).


WHEREAS, the Guarantors are affiliates of Wits Basin Precious Minerals Inc. (the
“Borrower”); and


WHEREAS, in accordance with a certain senior secured convertible note, dated as
of the date hereof (the “Note”), executed by the Borrower, and certain related
agreements between the Borrower and the Secured Party (collectively, as amended,
restated, or extended from time to time, the “Loan Documents”), the Secured
Party has agreed to loan to the Borrower up to One Million Twenty Thousand
Dollars ($1,020,000) (the “Loan”); and


WHEREAS, the obligation of the Secured Party to extend the loan is conditioned,
among other things, upon Guarantors executing and delivering this Guaranty; and


WHEREAS, the aforesaid Loan will be beneficial to the Guarantors inasmuch as the
proceeds of the Loan to the Borrower will indirectly benefit the Guarantors;


NOW, THEREFORE, in order to induce the Secured Party to make the Loan to the
Borrower pursuant to the Loan Documents, and for other good and valuable
consideration, the receipt of which is hereby acknowledged by each of the
Guarantors, the Guarantors hereby agree as follows:


1.  Guaranty of Payment and Performance. The Guarantors hereby jointly and
severally guarantee to the Secured Party the full and punctual payment when due
(whether at maturity, by acceleration or otherwise), and the performance, of all
liabilities, agreements and other obligations of the Borrower to the Secured
Party, whether direct or indirect, absolute or contingent, due or to become due,
secured or unsecured, now existing or hereafter arising or acquired (whether by
way of discount, letter of credit, lease, loan, overdraft or otherwise),
including without limitation all obligations under the Note (collectively, the
“Obligations”). This Guaranty is an absolute, unconditional and continuing
guaranty of the full and punctual payment and performance of the Obligations and
not of their collectibility only and is in no way conditioned upon any
requirement that the Secured Party first attempt to collect any of the
Obligations from the Borrower or resort to any security or other means of
obtaining their payment. Should the Borrower default in the payment or
performance of any of the Obligations, the obligations of each Guarantor
hereunder shall become immediately due and payable to the Secured Party, without
demand or notice of any nature, all of which are expressly waived by each
Guarantor. Payments by each Guarantor hereunder may be required by the Secured
Party on any number of occasions.



--------------------------------------------------------------------------------


 
2.  Guarantors’ Agreement to Pay. Each Guarantor further agrees, as the
principal obligor and not as a guarantor only, to pay to the Secured Party, on
demand, all reasonable costs and expenses (including court costs and reasonable
legal expenses) incurred or expended by the Secured Party in connection with
enforcement of this Guaranty, together with interest on amounts recoverable
under this Guaranty from the time such amounts become due under this Guaranty
until payment, at the rate per annum equal to the default rate set forth in the
Note; provided that if such interest exceeds the maximum amount permitted to be
paid under applicable law, then such interest shall be reduced to such maximum
permitted amount.


3. Unlimited Guaranty. The liability of each Guarantor hereunder shall be
unlimited.


4. Waivers by Guarantors; Secured Party’s Freedom to Act. Each Guarantor agrees
that the Obligations will be paid and performed strictly in accordance with
their respective terms regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Secured Party with respect thereto. Each Guarantor waives
presentment, demand, protest, notice of acceptance, notice of Obligations
incurred and all other notices of any kind, all defenses which may be available
to Borrower by virtue of any valuation, stay, moratorium law or other similar
law now or hereafter in effect, any right to require the marshalling of assets
of the Borrower, and all suretyship defenses generally. Without limiting the
generality of the foregoing, each Guarantor agrees to the provisions of any
instrument evidencing, securing or otherwise executed in connection with any
Obligation and agrees that the obligations of each Guarantor hereunder shall not
be released or discharged, in whole or in part, or otherwise affected by (i) the
failure of the Secured Party to assert any claim or demand or to enforce any
right or remedy against the Borrower; (ii) any extensions or renewals of any
Obligation; (iii) any rescissions, waivers, amendments or modifications of any
of the terms or provisions of any agreement evidencing, securing or otherwise
executed in connection with any Obligation; (iv) the substitution or release of
any entity primarily or secondarily liable for any Obligation; (v) the adequacy
of any rights the Secured Party may have against any collateral or other means
of obtaining repayment of the Obligations; (vi) the impairment of any collateral
securing the Obligations, including without limitation the failure to perfect or
preserve any rights the Secured Party might have in such collateral or the
substitution, exchange, surrender, release, loss or destruction of any such
collateral; or (vii) any other act or omission which might in any manner or to
any extent vary the risk of any Guarantor or otherwise operate as a release or
discharge of any other Guarantor, all of which may be done without notice to any
Guarantor.


5. Unenforceability of Obligations Against Borrower. If for any reason the
Borrower has no legal existence or is under no legal obligation to discharge any
of the Obligations, or if any of the Obligations have become irrecoverable from
the Borrower by operation of law or for any other reason, this Guaranty shall
nevertheless be binding on each Guarantor to the same extent as if each
Guarantor at all times had been the principal obligor on all such Obligations.
In the event that acceleration of the time for payment of the Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, or for
any other reason, all such amounts otherwise subject to acceleration under the
terms of any agreement evidencing, securing or otherwise executed in connection
with any Obligation shall be immediately due and payable by each Guarantor.


2

--------------------------------------------------------------------------------


 
6. Subrogation; Subordination. Until the payment and performance in full of all
Obligations and any and all obligations of the Borrower to any affiliate of the
Secured Party, no Guarantor shall exercise any rights against the Borrower
arising as a result of payment by any Guarantor hereunder, by way of subrogation
or otherwise, and will not prove any claim in competition with the Secured Party
or its affiliates in respect of any payment hereunder in bankruptcy or
insolvency proceedings of any nature; no Guarantor will claim any set-off or
counterclaim against the Borrower in respect of any liability of any Guarantor
to the Borrower; and each Guarantor waives any benefit of and any right to
participate in any collateral which may be held by the Secured Party or any such
affiliate. The payment of any amounts due with respect to any indebtedness of
the Borrower now or hereafter held by any Guarantor is hereby subordinated to
the prior payment in full of the Obligations. Each Guarantor agrees that after
the occurrence of any default in the payment or performance of the Obligations,
after the expiration of any applicable cure period, it will not demand, sue for
or otherwise attempt to collect after such time any such indebtedness of the
Borrower to such Guarantor until the Obligations shall have been paid in full.
If, notwithstanding the foregoing sentence, any Guarantor shall collect, enforce
or receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Guarantor as trustee for the Secured
Party and be paid over to the Secured Party on account of the Obligations
without affecting in any manner the liability of any Guarantor under the other
provisions of this Guaranty.


7. Further Assurances. Each Guarantor agrees to do all such things and execute
all such documents, as the Secured Party may consider reasonably necessary or
desirable to give full effect to this Guaranty and to perfect and preserve the
rights and powers of the Secured Party hereunder.


8. Termination; Reinstatement. This Guaranty shall remain in full force and
effect until the Secured Party is given written notice of each Guarantor’s
intention to discontinue this Guaranty, notwithstanding any intermediate or
temporary payment or settlement of the whole or any part of the Obligations. No
such notice shall be effective unless received and acknowledged by an officer of
the Secured Party at its head office. No such notice shall affect any rights of
the Secured Party or of any affiliate hereunder with respect to any Obligations
incurred prior to such notice. This Guaranty shall continue to be effective or
be reinstated, notwithstanding any such notice or termination, if at any time
any payment made or value received with respect to an Obligation is rescinded or
must otherwise be returned by the Secured Party upon the insolvency, bankruptcy
or reorganization of the Borrower, or otherwise, all as though such payment had
not been made or value received.


9. Successors and Assigns. This Guaranty shall be jointly and severally binding
upon each Guarantor, its successors and assigns, and shall inure to the benefit
of and be enforceable by the Secured Party and its successors, transferees and
assigns. Without limiting the generality of the foregoing sentence, the Secured
Party may assign or otherwise transfer any agreement or any note held by it
evidencing, securing or otherwise executed in connection with the Obligations,
or sell participations in any interest therein, to any other person or entity,
and such other person or entity shall thereupon become vested, to the extent set
forth in the agreement evidencing such assignment, transfer or participation,
with all the rights in respect thereof granted to the Secured Party herein.


10. Amendments and Waivers. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by any Guarantor therefrom shall be
effective unless the same shall be in writing and signed by the Secured Party.
No failure on the part of the Secured Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.


3

--------------------------------------------------------------------------------


 
11. Notices. All notices and other communications called for hereunder shall be
made in writing and, unless otherwise specifically provided herein, shall be
deemed to have been duly made or given when delivered by hand or mailed first
class mail postage prepaid or, in the case of telegraphic or telexed notice,
when transmitted, answer back received, to the addresses set forth above, or at
such address as either party may designate in writing.


12. Governing Law; Consent to Jurisdiction. This Guaranty shall be governed by,
and construed in accordance with, the laws of the State of New York without
reference to its conflicts of laws provisions. Each Guarantor agrees that any
suit for the enforcement of this Guaranty may be brought in the courts of the
State of New York or any federal court sitting therein and consents to the
non-exclusive jurisdiction of such court and to service of process in any such
suit being made upon the Guarantors by mail at the address specified in Section
11 hereof. Each Guarantor hereby waives any objection that it may now or
hereafter have to the venue of any such suit or any such court or that such suit
was brought in an inconvenient court. Any enforcement action relating to this
Guaranty may be brought by motion for summary judgment in lieu of a complaint
pursuant to Section 3213 of the New York Civil Practice Law and Rules.


13. WAIVER OF JURY TRIAL. EACH GUARANTOR AND, BY ITS ACCEPTANCE OF THIS
GUARANTY, THE SECURED PARTY, HEREBY WAIVES TRIAL BY JURY IN ANY LITIGATION IN
ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF: (A) THIS
GUARANTY OR ANY OTHER INSTRUMENT OR DOCUMENT DELIVERED IN CONNECTION WITH THE
OBLIGATIONS; (B) THE VALIDITY, INTERPRETATION, COLLECTION OR ENFORCEMENT
THEREOF; OR (C) ANY OTHER CLAIM OR DISPUTE HOWEVER ARISING BETWEEN ANY GUARANTOR
AND THE SECURED PARTY.


14. Certain References. All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural, as the identity
of the person, persons, entity or entities may require. The terms “herein”,
“hereof” or “hereunder” or similar terms used in this Guaranty refer to this
entire Guaranty and not only to the particular provision in which the term is
used.


15. Miscellaneous. This Guaranty, together with the Security Agreement,
delivered by the Guarantors as of the date hereof to the Secured Party,
constitutes the entire agreement of the Guarantors with respect to the matters
set forth herein. The rights and remedies herein provided are cumulative and not
exclusive of any remedies provided by law or any other agreement, and this
Guaranty shall be in addition to any other guaranty of the Obligations. The
invalidity or unenforceability of any one or more sections of this Guaranty
shall not affect the validity or enforceability of its remaining provisions.
Captions are for the ease of reference only and shall not affect the meaning of
the relevant provisions. The meanings of all defined terms used in this Guaranty
shall be equally applicable to the singular and plural, masculine, feminine and
generic forms of the terms defined.


4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date appearing in the introductory paragraph of this
Guaranty.
 

 
GREGORY GOLD PRODUCERS, INCORPORATED
     
By: 
  /s/ Mark D. Dacko
   
Name: Mark D. Dacko
Title: Chief Financial Officer

 
 
Signature Page
to Guaranty
 
5

--------------------------------------------------------------------------------

